Citation Nr: 1738911	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-44 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to December 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2014, the Board remanded the claim for additional development.  The case now returns to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, it finds that additional development is necessary prior to appellate review of the issue on appeal.

The Veteran is seeking service connection for hepatitis C, which he contends is related to one or more in-service incidents.  Specifically, he contends that he incurred hepatitis C as a result of "air gun" inoculations or other injections he received, or as a result of sharing food ration cans.  In March 2009 correspondence the Veteran noted an additional risk factor involving  a body tattoo he got while on active duty in Petersburg, Virginia in 1979.

The Veteran was afforded an initial VA examination in November 2015.  Following examination of the Veteran, the examiner opined that it was less likely than not that the Veteran's hepatitis C was related to the Veteran's active military service.  As the November 2015 VA examiner did not review the Veteran's claims file as requested in accordance with the July 2014 Board remand instructions, a supplemental medical opinion was obtained in January 2016.  After reviewing the Veteran's claims file, the January 2016 VA examiner opined that it was less likely than not that the Veteran acquired hepatitis C via jet injector or sharing food ration cans; the Veteran's hepatitis C was more likely acquired via high risk behaviors.  The examiner reasoned that while jet injectors are considered a very slight risk of disease transmission, the likelihood of transmission of hepatitis C via high risk behaviors (sexual transmission, unsterile needle self-administered tattoo) remain the highest risk factors, far surpassing hypothetical possible transmission via the jet injector or eating out of shared ration cans.  

A review of the evidence of record confirms that the Veteran reported during the November 2015 VA examination that he gave himself a tattoo while on active duty in Petersburg, Virginia and the examiner documented that the Veteran has a small, monochromatic tattoo of cross of two lines on the dorsal aspect of his left hand.  However, the January 2016 VA examiner did not provide an opinion as to whether the Veteran's self-administered tattoo is related to his current hepatitis C diagnosis.  As the examiner has confirmed that an unsterile needle self-administered tattoo is a high risk factor for contracting hepatitis C, an addendum opinion is needed.    

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide or authorize VA to obtain records of his relevant treatment that have not yet been associated with the claims file, and associate with the claims file any outstanding VA treatment records.

2. Return the file to the January 2016 VA examiner for an addendum opinion.  If that examiner is unavailable, the opinion should be provided by another examiner.  If a clinical evaluation is deemed necessary to answer the questions presented, one should be scheduled.  The entire claims file, to include a complete copy of this remand should be made available to and reviewed by the designated examiner.  A history of all of the Veteran's potential risk factors of hepatitis C should be detailed in full.  The examiner must list and discuss all documented and reported pre-service, in-service, and post-service risk factors.  The examiner should then rank the documented risk factors relative to the probability that any hepatitis C infection is etiologically related to the risk factor.  Specifically, the examiner is then requested to provide an opinion as to whether it is at least as likely as not that any diagnosed hepatitis C is related to the Veteran's active military service.  The examiner is asked to specifically address the Veteran's contentions that he was exposed to hepatitis C via air gun vaccinations and shared food ration cans.  The examiner is also asked to specifically address whether the Veteran's self-administered tattoo is related to his hepatitis C diagnosis.  The explanation should also address the significance of the timing of the first manifestations of symptoms and diagnosis relative to the Veteran's period of military service from 1978 to 1981.  

If the examiner determines that he/she cannot provide
an opinion on the issue at hand without resorting to
speculation, the examiner should explain the inability to
provide an opinion identifying precisely what facts
could not be determined.  In particular he/she should
comment on whether an opinion could not be rendered
because the limits of medical knowledge have been
exhausted regarding the etiology of the diagnosed
disorder or whether additional testing or information
could be obtained that would lead to a conclusive
opinion.  See Jones v Shmsekz, 23 Vet App 382 389
(2010) (The AOJ should ensure that any additional
evidentiary development suggested by the examiner
should be undertaken so that a definitive opinion can be
obtained.)

3. Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




